 
 
I 
111th CONGRESS 2d Session 
H. R. 4974 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2010 
Mr. Langevin (for himself, Mr. Thornberry, Mr. Skelton, Ms. Harman, Mr. Gonzalez, Mr. Davis of Kentucky, Mr. Walz, Mr. Reyes, Mr. Owens, Mr. Rothman of New Jersey, Mr. Thompson of Mississippi, and Mr. Carter) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To provide for quadrennial national security reviews, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Quadrennial National Security Review Act. 
2.FindingsCongress finds the following: 
(1)On February 24, 2009, President Barack Obama noted the importance of utilizing a whole-of-government approach, stating that in order, to meet the challenges of the 21st century—from terrorism to nuclear proliferation; from pandemic disease to cyber threats to crushing poverty—we will … use all elements of our national power.. 
(2)In recognition of the importance of integrating all elements of our national influence, one of the President’s first actions was to merge the National Security Council and Homeland Security Council into a single National Security Staff.  
(3)United States national security goals are established in the National Security Strategy, which is required by law to be submitted annually to Congress in conjunction with the Administration’s budget proposal. However, only two versions have been published in the last 8 years, providing little insight about how we can harness all assets of national power to achieve these national security goals. 
(4)Interagency operations are now common in United States national security missions, however, outside the military, there is still no driving organizational method for properly matching individual agency resources with larger joint missions. 
(5)The Department of Defense’s Quadrennial Defense Review has led to greater coordination and cooperation among the service branches and similarly the new Quadrennial Review of Diplomacy and Development is designed to identify key objectives and missions for United States diplomatic policy, there is no review that examines the goals and resources across all United States agencies with national security responsibilities.  
(6)In its Beyond Goldwater-Nichols Phase 2 report, the Center for Strategic and International Studies (CSIS) recognized this gap in strategic analysis.  
(7)CSIS recommended the establishment of a Quadrennial National Security Review to create an interagency process to identify national security goals, assess existing needs and capabilities, establish priorities for funding, and recommend specific policy and budget proposals to achieve national security goals using all elements of national power. 
(8)The congressionally mandated Project on National Security Reform similarly recommended that the United States needs to develop an overall strategy to provide timely resources and adequate authorities for supporting our national security goals. 
(9)The 2006 Quadrennial Defense Review Report recommends the creation of National Security Planning Guidance to direct the development of both military and nonmilitary plans and institutional capabilities.. The Report states that this guidance should set national security priorities, responsibilities and assist United States Federal agencies to better align their strategy, budget and planning functions with national objectives.. 
(10)The 2010 Quadrennial Defense Review acknowledges that, the complexity of 21st century conflicts demands that the United States government significantly improve interagency comprehensive assessments, analysis, planning and execution for whole-of-government operations, and advocates for an improved interagency strategic planning process that makes optimal use of all national instruments of statecraft.. 
3.Quadrennial national security reviews 
(a)In generalThe National Security Act of 1947 is amended by inserting after section 108 (50 U.S.C. 404a) the following: 
 
108A.Quadrennial national security reviews 
(a)QNSR requiredEvery 4 years, during a year following a year evenly divisible by 4, the President shall, in consultation with the Director of the Office of Management and Budget, Congress, and the heads of other appropriate departments and agencies responsible for national security, conduct a quadrennial national security review (in this section referred to as a QNSR) to set forth the security goals, including long-term and short-term security goals, of the United States. 
(b)Report 
(1)In generalIn a year following the year in which a QNSR is conducted under this section, but not later than the date on which the President submits the budget for the next fiscal year to Congress under section 1105(a) of title 31, United States Code, the President shall submit to Congress a report on such QNSR. Such report shall include— 
(A)a discussion of the worldwide interests, goals, and objectives of the United States that are vital to the national security of the United States; 
(B)a prioritization of the goals described in subparagraph (A); 
(C)a description of— 
(i)which agencies and departments of the Federal Government will be responsible for achieving such goals; and 
(ii)the organizational, policy, and budget requirements of agencies and departments of the Federal Government to achieve such goals; 
(D)an assessment of potential risks to the United States, citizens of the United States, and interests of the United States and any challenges to the pursuit or attainment of such goals by the United States; 
(E)an assessment of the role of other nations in the attainment of such goals by the United States, including an assessment of political, economic, or cultural trends at the global, regional, or national level that will affect such attainment; 
(F)a discussion of the foreign policy, national defense capabilities, international cooperative efforts, and other relevant means by which to deter aggression and implement such goals and policies; 
(G)an evaluation of the capacity of the departments and agencies involved with implementing national security strategy to conduct strategic planning and national security-related operations with other agencies and departments; 
(H)an identification of the elements of national power (including political, military, economic, intelligence, legal, cultural, and educational assets and capabilities) needed to deter aggression and implement such goals and policies, including description of existing assets and capabilities available to the United States; 
(I)a description of how the Federal Government will coordinate elements of national power among agencies and departments of the Federal Government to produce unity of effort in pursuing such goals and policies; 
(J)an assessment of any additional resources, policy recommendations, or other changes needed to maximize the ability of the United States to achieve the interests, goals, and objectives discussed in the QNSR; 
(K)the national security strategy report required under section 108(a)(3); and 
(L)a projection of the costs of implementing the goals described in subparagraph (A) for the 5 fiscal years following the fiscal year in which the QNSR is submitted, including the cost for each agency and department and a prioritization of each program within a department or agency and an explanation of the strategic importance of such program. 
(2)Form of QNSREach QNSR shall be submitted in unclassified form, but may include a classified annex. 
(c)QNSR advisory commission 
(1)EstablishmentThere is established a commission to be known as the QNSR Advisory Commission (in this subsection referred to as the Commission). 
(2)DutiesThe Commission shall assess each report submitted under subsection (b)(1) (including the national security strategy report required under section 108(a)(3)) and the national security budget. 
(3)Membership 
(A)In generalThe Commission shall be composed of 15 members, of whom— 
(i)three shall be appointed by the President; 
(ii)three shall be appointed by the Speaker of the House of Representatives; 
(iii)two shall be appointed by the minority leader of the House of Representatives; 
(iv)three shall be appointed by the majority leader of the Senate; 
(v)two shall be appointed by the minority leader of the Senate; 
(vi)one shall be appointed jointly by the Speaker and the minority leader of the House of Representatives; and 
(vii)one shall be appointed jointly by the majority leader and the minority leader of the Senate. 
(B)Qualifications 
(i)Political party affiliationNot more than 8 members of the Commission shall be from the same political party. 
(ii)Nongovernmental employeesAn individual appointed to the Commission may not be an officer or employee of the Federal Government or any State or local government. 
(iii)Other qualificationsIt is the sense of Congress that individuals appointed to the Commission should be prominent United States citizens, with national recognition and significant depth of experience in such professions as governmental service, law enforcement, the armed services, law, public administration, intelligence gathering, commerce, public diplomacy, international development, conflict resolution, economics, trade, finance, and foreign affairs. 
(C)Chair; vice chair 
(i)Odd numbered reportsDuring the period beginning on the date on which the Commission is established for the first time under paragraph (1) and ending on the date on which the Commission is subsequently terminated pursuant to paragraph (7)(A), and during the period beginning every 8 years thereafter and ending on the date on which the Commission is subsequently terminated pursuant to paragraph (7)(A), the member appointed under subparagraph (A)(vi) shall serve as the Chair of the Commission and the member appointed under subparagraph (A)(vii) shall serve as the Vice Chair of the Commission. 
(ii)Even numbered reportsDuring the period beginning on the date on which the Commission is reestablished for the first time under paragraph (7)(B) and ending on the date on which the Commission is subsequently terminated pursuant to paragraph (7)(A), and during the period beginning every 8 years thereafter and ending on the date on which the Commission is subsequently terminated pursuant to paragraph (7)(A), the member appointed under subparagraph (A)(vii) shall serve as the Chair of the Commission and the member appointed under subparagraph (A)(vi) shall serve as the Vice Chair of the Commission. 
(D)Date of appointmentAll members of the Commission shall be appointed not later than 180 days after the date on which a report is submitted under subsection (b)(1). 
(E)TermEach member appointed under subparagraph (A) shall serve a term of 2 years. 
(F)QuorumEight members of the Commission shall constitute a quorum but a lesser number may hold hearings. 
(G)VacancyA vacancy on the Commission shall be filled in the same manner as the original appointment. 
(H)Travel expensesEach member shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code. 
(4)StaffThe Commission may appoint and fix the pay of personnel as the Commission considers appropriate. 
(5)Powers 
(A)HearingsThe Commission may, for the purpose of carrying out this section, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate. 
(B)Subpoenas 
(i)In generalThe Commission may issue subpoenas requiring the attendance and testimony of witnesses and the production of any evidence relating to any matter relating to the assessment of the report submitted under subsection (b)(1) and the national security budget. 
(ii)Failure to obey a SubpoenaIf a person refuses to obey a subpoena issued under clause (i), the Commission may apply to a United States district court for an order requiring that person to appear before the Commission to give testimony, produce evidence, or both, relating to the matter under investigation. The application may be made within the judicial district where the hearing is conducted or where that person is found, resides, or transacts business. Any failure to obey the order of the court may be punished by the court as civil contempt. 
(iii)Service of subpoenasThe subpoenas of the Commission shall be served in the manner provided for subpoenas issued by a United States district court under the Federal Rules of Civil Procedure for the United States district courts. 
(iv)Service of processAll process of any court to which application is made under clause (ii) may be served in the judicial district in which the person required to be served resides or may be found. 
(C)Information from Federal agenciesThe Commission may secure directly from any department or agency of the United States information necessary to enable it to carry out this section. Upon request of the Chair of the Commission, the head of that department or agency shall furnish that information to the Commission. 
(D)Support from other Federal agencies 
(i)AdministrativeUpon the request of the Commission, the Administrator of General Services shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this section. 
(ii)StaffUpon request of the Commission, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of that department or agency to the Commission to assist it in carrying out its duties under this section. 
(E)Gifts, bequests, and devisesThe Commission may accept, use, and dispose of gifts, bequests, or devises of services or property, both real and personal, for the purpose of aiding or facilitating the work of the Commission. 
(F)Postal serviceThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States. 
(G)ContractingThe Commission may, to such extent and in such amounts as are provided in appropriation Acts, enter into contracts to enable the Commission to discharge its duties under this section. 
(6)ReportNot later than two years after the date on which a report on the QNSR is submitted under subsection (b)(1), the Commission shall submit to Congress a report containing the assessment of the Commission of such report on the QNSR and the national security budget. 
(7)Termination; reestablishment; Federal Advisory Committee Act 
(A)TerminationSubject to subparagraph (B), the Commission shall terminate on the date that is 30 days after the date on which the Commission submits a report under paragraph (6). 
(B)ReestablishmentThe Commission shall be reestablished on the date on which a report on the QNSR is submitted under subsection (b)(1). 
(C)Inapplicability of Federal Advisory Committee ActSection 14(a)(2) of the Federal Advisory Committee Act (5 U.S.C. App.; relating to the termination of advisory committees) shall not apply to the Commission.. 
(b)National security strategy reportSection 108 of the National Security Act of 1947 (50 U.S.C. 404a) is amended— 
(1)in subsection (a)(3)— 
(A)by striking (3) Not and inserting (3)(A) Subject to subparagraph (B), not; and 
(B)by adding at the end the following new subparagraph: 
 
(B)Notwithstanding subparagraph (A), in a year when a quadrennial national security review is required to be submitted under section 108A, the President shall submit the national security strategy report with the quadrennial national security review in accordance with such section.; and 
(2)in subsection (b)— 
(A)by redesignating paragraph (5) as paragraph (6); and 
(B)by inserting after paragraph (4) the following new paragraph: 
 
(4)Specific recommendations and initiatives with regard to organizational structure and resource allocation.. 
(c)Conforming amendmentThe table of sections in the first section of the National Security Act of 1947 is amended by adding after the item relating to section 108 the following new item: 
 
 
108A. Quadrennial national security reviews.. 
 
